Citation Nr: 1710645	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his father, and his son



ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 1991 and from June 2001 to September 2004, with additional service in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a rating in excess of 10 percent for lumbosacral strain.  Jurisdiction of the Veteran's file has since transferred to the RO in St. Louis, Missouri.  During the course of the appeal, in a June 1996 rating decision, a 20 percent rating for such disability was awarded, effective February 2, 1995, the date VA received the Veteran's increased rating claim.  In November 2010, the Board found that a claim for a TDIU had been raised in connection with the Veteran's claims for increased ratings pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and assumed jurisdiction over it.

As relevant to the claims on appeal, the Veteran and his father testified at a hearing before a Decision Review Officer (DRO) in June 1996.  In January 1999, the Veteran testified at a Board hearing before a Veterans Law Judge who is no longer employed by the Board.  Thus, the Veteran was afforded another Board hearing in April 2008 before a different Veterans Law Judge.  Thereafter, per his request, he subsequently testified before another Veterans Law Judge in March 2016.  Finally, he testified before a third sitting Veterans Law Judge in September 2016.  Transcripts of the June 1996, January 1999, April 2008, March 2016, and September 2016 hearings have been associated with the record.  The Veterans Law Judges who conducted the most recent Board hearings are all participating in the adjudication of the Veteran's appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).

At the time of the most recent Board hearing in September 2016, the presiding Veterans Law Judge held the record open 60 days so as to allow the Veteran to submit additional evidence, to include records from a September 2016 VA appointment.  However, to date, no additional evidence has been received.

During the course of the appeal, the Board remanded the issue of entitlement to a rating in excess of 20 percent for lumbosacral strain for additional development in August 1999, August 2003, and September 2008.  In November 2010, the Board denied a rating in excess of 20 percent for such disability and remanded the issue of entitlement to a TDIU.  Thereafter, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion), and vacated the November 2010 Board decision to the extent that it denied entitlement to a rating in excess of 20 percent for lumbosacral strain, and remanded the matter to the Board for further consideration.  Thereafter, the Board remanded such claim, as well as the issue of entitlement to a TDIU, in May 2012, October 2015, and June 2016.  

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbosacral strain.  In this regard, the Board observes that he was last examined by VA in July 2012.  Since such time, the Veteran has reported that such disability has increased in severity, to include at the March 2016 and September 2016 Board hearings.  In this regard, he reports flare-ups of pain at night, on movement, when lifting and driving, and when sitting or standing for prolonged periods.  He also indicates that he can bend forward without any issues, but has difficulty bending backward.  Furthermore, he has reported experiencing radiating pain, numbness, and tingling in the bilateral lower extremities, greater on the left side.  Therefore, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his lumbosacral strain, to include whether such results in intervertebral disc syndrome (IVDS) and/or any associated neurologic impairments.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Further, the Board notes that the Court recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal in May 1994, December 1995, December 1997, April 2006, October 2008, and July 2012, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period.

As to his TDIU claim, the Veteran claims he can no longer work because of his service-connected disabilities, which includes posttraumatic stress disorder (PTSD); back, left shoulder, and left hip disabilities, and a tumor of the left ear.  Specifically, he asserts that he was fired from his job driving a truck for a snack company because of his PTSD.  It appears that the AOJ has requested that the Veteran's previous employers, Starlight Snacks Vending Co. ("Starlight") and Manpower Association ("Manpower"), to submit VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  While Manpower responded to the request by stating that records are not available, the AOJ has not informed the Veteran of the unavailability of these records.  Further, Starlight has not responded to the request.  Therefore, on remand, the AOJ should inform the Veteran of the unavailability of employment records from Manpower and make a second attempt to obtain the Veteran's employment information from Starlight. 

In July and August 2012, the Veteran was afforded VA examinations of his service-connected disabilities to determine the functional effects of such on his employability.  The examiner noted that the functional impacts related to impairment of the back, shoulder, and hip would limit the Veteran's ability to do custodial or other physical work.  However, the examiner also stated that the Veteran has the physical strength to seek and the ability to work.  As argued by the Veteran's representative, this contradicts the examiner conclusion that the Veteran's function impairment would impact his ability to undertake physical labor.  As such, a clarifying opinion is necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions.").  Given that it is necessary to afford the Veteran another examination of his lumbosacral disability, the Board will ask the examiner to provide such clarification.

Likewise, it is necessary to obtain an addendum opinion as to the functional limitations as due to his PTSD on the Veteran's ability to work, as the clinician who conducted this examination did not provide a rationale for his conclusion that the Veteran's PTSD did not limit his ability to work.  Id.  Further, as noted below, additional information from the Veteran's former employers, which might be helpful to his TDIU claim might be added to the record on remand, particularly given his claim that he was fired from Starlight due to his anger issues.  In offering such opinion, the examiner should also consider the Veteran's contention that his PTSD limits his ability to obtain employment based on the stigma associated with such a diagnosis.

Finally, during the September 2016 hearing, the Veteran indicated he had a pending appointment with a VA clinician later that month; however, records from such appointment have not been submitted.  Furthermore, the most recent VA treatment records on file are dated in May 2011.  In this regard, the Veteran has reported treatment at the VA facilities in Kansas City, Mount Vernon, and Springfield, Missouri, and Fayetteville, Arkansas.  Therefore, on remand, the AOJ should obtain updated VA treatment records, to specifically include those pertaining to the Veteran's September 2016 appointment at the Mount Vernon facility, for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from the Kansas City, Mount Vernon, Springfield, and Fayetteville facilities dated from May 2011 to the present, to include those pertaining to the Veteran's September 2016 appointment at the Mount Vernon facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2. Make a second attempt to obtain the Veteran's employment records from Starlight Snacks Vending Co.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  Also, inform the Veteran as to the unavailability of employment records from Manpower Association and afford him an opportunity to submit any copies in his possession.

3. After obtaining any outstanding records, afford the Veteran an appropriate VA examination to determine the nature and severity of his lumbosacral strain.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should identify the current nature and severity of all manifestations of the Veteran's lumbar spine disability.  The examiner should record the range of motion of the lumbar spine observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's lumbar spine disability conducted in May 1994, December 1995, December 1997, April 2006, October 2008, and July 2012.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  The examiner should consider the Veteran's report of flare ups of his pain at night, on movement, and when lifting and driving.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

The examiner is requested to indicate whether IVDS is present and is a progression of the Veteran's lumbosacral strain.  If IVDS is present, the examiner should the total duration of any incapacitating episodes during each 12 month period beginning as of September 2002. The examiner is advised that an 'incapacitating episode' is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also requested to indicate whether the Veteran's lumbosacral strain results in any objective neurologic impairment, to include radiculopathy, bladder or bowel impairment, and/or erectile dysfunction, and, if so, the nature and severity of such neurologic impairment.   

The examiner should comment upon the functional impairment resulting from the Veteran's lumbosacral strain.  Furthermore, the examiner is requested to reconcile the July 2012 VA examination findings that the Veteran's back, left shoulder, and left hip disabilities would limit the Veteran's ability to do custodial or other physical work with the ultimate opinion that the Veteran has the physical strength to seek and the ability to work.
 
In this regard, the examiner should note that the current record indicates that the Veteran last worked in June 2012; and contains references to the Veteran earning a college degree in business administration in March 2015 and is working on a master's degree. 

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

4. After obtaining any outstanding records, arrange for the record to be returned to the examiner who conducted the August 2012 VA PTSD examination (or a suitable substitute if such examiner is unavailable).  The need for an additional in-person examination should be determined by the examiner.  The record, to include a complete copy of this remand, must be made available to the examiner.

The examiner should comment upon the functional impairment resulting from the Veteran's PTSD.  In this regard, he or she should provide a rationale for the August 2012 VA examiner's conclusion that the Veteran's PTSD did not limit his ability to work. In offering such opinion, the examiner should also consider the Veteran's contention that his PTSD limits his ability to obtain employment based on the stigma associated with such a diagnosis.

In this regard, the examiner should note that the current record indicates that the Veteran last worked in June 2012; and contains references to the Veteran earning a college degree in business administration in March 2015 and is working on a master's degree. 

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
     KATHLEEN K. GALLAGHER	                          MICHAEL MARTIN
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
A. JAEGER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


